DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10,12-17, and 21-22), species II (corresponding claims 1,3,5,8-10,14-15 and 21-22 in the reply filed on 12/27/2020 is acknowledged.
Therefore, claims 2,4,6-7,12-13,16-17,19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1,3, 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUESHENG (CN106064446A; Machine English translation) in view of CN 105039987 A, abstract (herein after CN’987).
YUESHENG discloses a process of treating a stainless steel insert by immersing in an etching solution having a concentration of 20-40%, the immersion temperature is 20-60 degrees Celsius, and the immersion time is 60-600 seconds; the etching solution includes chlorination One or more of ammonia, ammonia fluoride, and sodium carbonate [0015]; and the stainless steel insert is soaked in an adhesion treatment solution with the concentration being 5-20% for adhesion treatment, the treatment temperature is 20-70 DEG C, the treatment time is 5-20 min, and the adhesion treatment solution is an acid solution or an alkaline solution [0016]. The adhesion treatment solution is an acidic or alkaline solution, and may include one or more of hydrofluoric acid, hydrogen fluoride ammonia, and ammonia fluoride [0035]; after the treatment method, the microscopic surface structure formed on the surface of the stainless steel insert is in the form of a layered lava, and nanopores having a diameter of 10-100 nm are dispersed on the surface of the stainless steel insert [0024]; and aforesaid teaching may not reads on the limitation of immersing the material to be respectively but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform acid treatment first then the adhesion treatment with the fluoride containing composition as it has been held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin 128 USPQ 440 (PTO BdPatApp 1959).
YUESHENG fail to disclose the acid solution comprises an inorganic acid solution (as to claim 1); and such comprises hydrochloric acid, sulfuric acid and a corrosion inhibitor (as to claim 8).
However, the CN’987 disclose an etching solution of stainless steel, wherein the solution comprises hydrochloric acid, sulfuric acid and corrosion inhibitor (see the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ CN’987’s teaching of using the stainless steel etching solution into YUESHENG’s teaching for efficiently etching the stainless steel as taught by CN’987. 
With regards to claim 14, YUESHENG discloses that the stainless steel insert is cleaning; degreased in a degreased solution; oil may be degreased by further cleaning [0033].
With regards to claim 15, the claimed concentration ranges of the components, it has been held that, generally, the differences in concentration will not support the .

Claims 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUESHENG (CN106064446A; Machine English translation) in view of CN 105039987 A, abstract (herein after CN’987) as applied to claims 1,3 and 8 above, and further in view of Hayashi et al (JP 62260082 A).
The modified teaching may not teach the fluoride acidic solution is a mixed solution of sodium fluoride and oxalic acid as to claim 5.
However, in the same the same field of endeavor, Hayashi et al disclose treating a stainless steel with an acidic solution of a mixed solution of oxalic acid, sodium fluoride (NaF), a surfactant and an acid corrosion inhibitor for efficient cleaning of oxide scale from the stainless steel surface (see the abstract page).
With regards to the claimed concentration ranges of the components, it has been held that, generally, the differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Hayashi et al’s teaching of .	

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUESHENG (CN106064446A; Machine English translation) in view of CN 105039987 A, abstract (herein after CN’987) as applied to claims 1,3 and 8 above, and further in view of Mayfield et al (US 2011/0233169).
Modified YUESHENG discloses above except the step of immersing the material into a third inorganic acid solution, wherein the acid solution comprises nitric acid; and immersing the material after into a deionized water to finally remove impurities. With regards to claim 21, YUESHENG discloses that the etching process generally requires 1-3 repeated operations [0051] and aforesaid teaching easily reads on the step of immersing the surface with a third inorganic acid solution but may not disclose that the third acid solution is nitric acid.
However, Mayfield et al disclose that after creating or producing a nanoscale roughened on a material surface, the method further comprises the acts of passivating the nanoscale roughened surface with nitric acid, and rinsing the nanoscale roughened surface in deionized water [0009]; [0046], wherein the material comprises stainless steel or the like to be nanoscale roughened by immersion in a mixture of sulfuric and hydrofluoric acid solution as an etching solution [0035].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Mayfield et al’s teaching of treating the nanoscale roughened surface with nitric acid and rinsing with deionized water into modified YUESHENG’s teaching for passivating the nanoscale roughened surface as taught by Mayfield et al. by doing so, one of ordinary skill in the art would achieve a more cleaner substrate surface as suggested by Mayfield.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713